In a support proceeding, the appeal is from an order of the Family Court, Rock-land County, dated October 26, 1972, which directed appellant to pay $2,000 as counsel fees to the attorneys for petitioner for legal services rendered by them in this proceeding. Order modified, on the facts, by reducing the award to $1,200. As so modified, order affirmed, without costs. In our opinion, the award of counsel fees was excessive to the extent indicated herein. We note that this award of $1,200 is in addition to the $300 previously paid by petitioner to her attorneys. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.